Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered Sept. 16, 2013) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present — Scudder, RJ., Smith, Carni, Lindley and Sconiers, JJ.